Case: 18-13491    Date Filed: 12/11/2018   Page: 1 of 2


                                                           [DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS
                          FOR THE ELEVENTH CIRCUIT
                             ______________________
                                  No. 18-13491
                              Non-Argument Calendar
                             ______________________

                        D.C. Docket No. 1:18-cr-20164-JEM-1

UNITED STATES OF AMERICA,
                                                                    Plaintiff-Appellee,


versus
MIGUEL LOUREIRO,
                                                               Defendant-Appellant.


                             ______________________
                     Appeal from the United States District Court
                         for the Southern District of Florida
                             ______________________

                                 (December 11, 2018)
Before MARTIN, JORDAN, and NEWSOM, Circuit Judges.
PER CURIAM:
         The district court sentenced Miguel Loureiro to nine months of imprisonment

following his guilty plea to a charge of conspiracy to take a migratory bird with the
              Case: 18-13491     Date Filed: 12/11/2018   Page: 2 of 2


intent to sell, offer, barter, or offer to barter such bird. See 18 U.S.C. § 371; 16

U.S.C. §§ 703, 707(b)(1). Mr. Loureiro contends that his sentence – which was three

months above the top of the advisory sentencing guidelines range of zero to six

months – was substantively unreasonable.

      Reviewing the reasonableness of the sentence for abuse of discretion, see Gall

v. United States, 552 U.S. 38, 46 (2007), we affirm. The factors district court relied

on – the lack of remorse (Mr. Loureiro did not admit that he was trapping migratory

birds for sale), the cruelty to one bird (Mr. Loureiro threw a bird against a wall and

then “crucified” it), the lack of respect for the law (Mr. Loureiro was driving with a

suspended license), and the need for deterrence (the district court believed that the

advisory range was “insufficient for the deterrence effect”) – sufficed to support the

three-month variance.

      AFFIRMED.




                                          2